          Case 1:20-cv-08402-AT Document 14 Filed 11/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ALTANA CREDIT OPPORTUNITIES FUND
SPC, ALTANA CREDIT OPPORTUNITIES
FUND 1 SP, and ALTANA FUNDS LTD.
CAYMAN,

                              Plaintiffs,                     20 Civ. 8402 (AT)
                                                           [rel. 19 Civ. 3123 (AT)]
               -against-
                                                           [PROPOSED] ORDER
BOLIVARIAN REPUBLIC OF VENEZUELA,

                              Defendant.


       It is hereby ORDERED that Plaintiffs shall effect service on Defendant by the method set

forth in 28 U.S.C. § 1608(a)(4).

       SO ORDERED.



 Dated: ________, 2020                                 _________________________
        New York, New York                                 ANALISA TORRES
                                                        United States District Judge
